DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 13, 15-19, 21, 23-27, 29 and 30 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendment, filed 10/11/2022, with respect to the rejection(s) of claim(s) 13, 15-19, 21, 23-27, 29 and 30 have been fully considered but they are not persuasive.  
The Applicant argues that it would not have been obvious to optimize to the claimed ranges for clay and polymer. In particular, Applicant argues that the claimed ranges provide unexpected results. The applicant claims that the claimed range provides unexpected formation of a highly ordered clay with good barrier properties without the need for additional additives, such as PEO or use of a doctor blade.
First, the Examiner notes that the claims do not exclude the use of additional additives or application of a doctor blade. Additionally, Rao teaches a highly ordered clay with good barrier properties, and the Examiner contends that it would have been obvious to a skilled artisan to consider optimizing the amounts and ratio of the two components to provide even better properties. The Applicant contends that the highly ordered and intercalated structure of Example 3 is unexpected based on the results obtained in earlier examples. However, the Examiner notes that Rao provides similarly high degrees of ordering 
    PNG
    media_image1.png
    500
    471
    media_image1.png
    Greyscale
 and it would have been obvious to attempt to improve on this ordering even further by optimization of the quantities of the PVP and clay. Furthermore, if Applicant contends that the result would be unexpected in a combination including PVP and clay alone without an additive and use of a doctor blade, the Examiner requests that Applicant specifically limits the claim to exclude these additional elements.
The Applicant also argues that claims 23-27 and 30 are not obvious over Choi or Choi in view of Harada. The Applicant argues that the claimed range of hydrolyzation provides unexpected results. However, the Applicant has not provided any actual evidence other than attorney argument to support this claim that the very specific range would provide unexpected results. The Examiner suggests submission of a declaration with several examples inside and outside the claimed range which demonstrate an unexpectedly improved feature to support Applicant’s claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 13, 15-19, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (“Polymer Nanocomposites with a Low Thermal Expansion Coefficient”) in view of Kaminaga et al. (WO2013/129515, where U.S. PGPUB No. 2014/0363661 is referenced as an English translation).

I.	Regarding claims 13, 16, 17, 21 and 29, Rao teaches a process comprising: forming a coating composition by mixing a 3% by weight aqueous composition of montmorillonite with polyvinyl pyrrolidone (PVP) (1st paragraph of Experimental Section); applying the coating composition to a substrate (1st paragraph of Experimental Section); and drying the coating composition to form an intercalated barrier coating (1st paragraph of Experimental Section) with multiple intercalated layers and multiple orders as demonstrated by Figure 1 
    PNG
    media_image1.png
    500
    471
    media_image1.png
    Greyscale
 (note that this is comparable to Applicant’s Figure 3 which shows multiple order and multiple layers). Rao fails to teach forming a coating composition by mixing the aqueous clay with a composition of the PVP in a solvent and also fails to teach the wt% of the montmorillonite and PVP in the second and first compositions, respectively, that are used to prepare the coating composition. 
	First, Kaminaga teaches a similar method of coating an article comprising: obtaining a coating composition by mixing a first composition of a polymer (0063), such as polyvinyl alcohol (0046) or polyvinylpyrrolidone (0046, which according to applicant’s disclosure is considered to have bulky side groups attached to the backbone of the polymer) in a solvent (see Example 3) with a second composition of a clay (0063), such as montmorillonite (0040) in water (Example 3); applying the composition to the article, potentially by spraying (0064); and then drying (0066) the composition to form a barrier coating on the article (0063). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rao’s method by additionally providing the PVP in a solvent and then mixing with the aqueous dispersion of clay, similar to the process disclosed by Kaminaga. Note that this modification is simply changing the order of mixing (adding water with the polymer prior to providing it to the already aqueous mixture of clay), with the resultant final coating composition being identical, regardless of whether the polymer is mixed with water prior to mixing with the aqueous clay or not. Furthermore, changes in the sequence of adding ingredients has been held prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Finally, adjusting the amount of the polymer and clay in their individual compositions used to make the coating composition will inherently alter the barrier properties of the resultant coating (as evidence see Rao at Table 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges for PVP and clay in the first and second compositions through process optimization to arrive at desirable coating properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claim 15, Rao in view of Kaminaga teach all the limitations of claim 13, and
Kaminaga teaches a similar method of coating an article comprising: obtaining a coating composition comprising a polymer (0063), such as polyvinyl alcohol (0046) or polyvinylpyrrolidone (0046, which according to applicant’s disclosure is considered to have bulky side groups attached to the backbone of the polymer) and a clay (0063), such as montmorillonite (0040); applying the composition to the article, potentially by spraying (0064); and then drying (0066) the composition to form a barrier coating on the article (0063). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a spray coating method in Rao in view of Kaminaga’s coating method. One would have been motivated to make this modification as one having ordinary skill could have made this substitution with a reasonable expectation of success (note that both Kaminaga and Rao are teaching application of essentially identical compositions), and the predictable result of providing a highly ordered clay/polymer composite.

III.	Regarding claims 18 and 19, the prior art teaches the polymer is PVP. Claims 18 and 19 only recite further limitations of claim 17 when the polymer is the alternative, a copolymer of PVP and polycationic polymers. Therefore, Rao in view of Kaminaga also makes obvious claims 18 and 19.

2.	Claim(s) 23-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Fuzzy Nanoassembly of Polyelectrolyte and Layered Clay Multicomposite toward a Reliable Gas Barrier”).

Regarding claims 23-27 and 30, Choi teaches a process comprising: forming a coating composition by mixing a 0.5% solution of montmorillonite with a 0.5% solution of polyvinyl alcohol (Method Section, note this will yield 0.25% montmorillonite and 0.25% polyvinyl alcohol in the combined solution); applying the coating composition to a substrate by spraying (Method Section); and then drying to form an intercalated barrier coating (Method Section) that has multiple intercalated layers and multiple order as demonstrated in Figure 2 
    PNG
    media_image2.png
    500
    493
    media_image2.png
    Greyscale
 (see the aligned layers). Choi fails to explicitly teach the use of polyvinyl alcohol with a degree of hydrolyzation of between 78.5-81.5%.
However, Choi does teach use of a polyvinyl alcohol with a degree of hydrolyzation of 87-90% (Materials Section). This range is very close to the claimed range of 78.5-81.5%. Further, the Examiner contends that simply changing the degree of hydrolyzation from 87 to slightly less than 81.5% will not significantly change the properties of the polyvinyl alcohol or how it interacts with montmorillonite in the process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the claimed range of 78.5-81.5% given Choi’s disclosed range. Furthermore, note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948).

3.	Claim(s) 23-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Harada et al. (U.S. Pat. No. 6083605).

Regarding claims 23-27 and 30, Choi teaches a process comprising: forming a coating composition by mixing a 0.5% solution of montmorillonite with a 0.5% solution of polyvinyl alcohol (Method Section, note this will yield 0.25% montmorillonite and 0.25% polyvinyl alcohol in the combined solution); applying the coating composition to a substrate by spraying (Method Section); and then drying to form an intercalated barrier coating (Method Section) that has multiple intercalated layers and multiple order as demonstrated in Figure 2 
    PNG
    media_image2.png
    500
    493
    media_image2.png
    Greyscale
 (see the aligned layers). Choi fails to explicitly teach the use of polyvinyl alcohol with a degree of hydrolyzation of 78.5-81.5%.
However, Harada teaches a similar method of coating comprising: obtaining a coating composition comprising polyvinyl alcohol having a degree of hydrolyzation greater than 80% (column 6, lines 29-41, though Harada also provides an example with acceptable qualities at 78%, see Example 5, columns 13-14) and a clay, such as monmorillonite (column 3, lines 5-6); and forming a coating layer on an article (column 8, lines 53-55), potentially by spraying (column 8, lines 55-60); and drying the coating composition to form a barrier coating on the article (column 9, lines 17-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyvinyl alcohol having a degree of hydrolyzation of from 78-80%, for example, in place of Choi’s polyvinyl alcohol. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (as it is clear that polyvinyl alcohols having degrees of hydrolyzation from at least 78-90% are applicable in a process for forming a barrier coating by spraying), and the predictable result of forming a highly ordered barrier coating.

Conclusion
Claims 13, 15-19, 21, 23-27, 29 and 30 are pending.
Claims 13, 15-19, 21, 23-27, 29 and 30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 6, 2022Primary Examiner, Art Unit 1717